— In this action in which a judgment of the Supreme Court, Westchester County, was made on April 30,1974, granting plaintiff a divorce, defendant appeals from so much of the judgment as awarded plaintiff a $3,500 counsel fee. At a conference in this court held on February 11, 1975, the parties, through their respective attorneys, entered into a written stipulation for modification of the judgment. In accordance with the stipulation, the judgment is modified (1) by reducing the award of the counsel fee to $2,500, which shall be paid as follows : one half paid within 10 days after entry of the order to be made hereon and the balance at the rate of $100 per month, commencing April 1, 1975, and continuing thereafter on the first day of each month, at the office of plaintiff’s attorneys, Gainsburg, Gottlieb, Levitan So Cole, Esqs., 122 East 42nd Street, New York, N. Y. 10017; and (2) by further providing therein that, if the payments not he made as above set forth, the amount originally awarded, $3,500, will be reinstated. As so modified, judgment affirmed insofar as appealed from, without costs. Gulotta, P. J., Rabin, Hopkins, Martuseello and Benjamin, JJ., concur.